Dismissed and Opinion Filed May 17, 2016




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00122-CV

                           DELIGENT, LLC, Appellant
                                     V.
                   GALAXY SOFTWARE SOLUTIONS, INC., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-06357

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       Deligent, LLC has filed a letter stating that it is withdrawing its appeal. We will treat the

letter as a motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). As such, we grant the

motion and dismiss the appeal.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




160122F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DELIGENT, LLC, Appellant                           On Appeal from the 193rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00122-CV        V.                       Trial Court Cause No. DC-15-06357.
                                                   Opinion delivered by Chief Justice Wright,
GALAXY SOFTWARE SOLUTIONS,                         Justices Lang-Miers and Stoddart
INC., Appellee                                     participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal. Subject to
any agreement between the parties, we ORDER that appellee Galaxy Software Solutions, Inc.
recover its costs of this appeal, if any, from appellant Deligent, LLC.


Judgment entered May 17, 2016.




                                             –2–